ORDER

SCHALL, Circuit Judge.
Cordis Corporation petitions for permission to appeal the August 2, 2004 order of the United States District Court for the Western District of Oklahoma certified on January 7, 2005 as one involving a controlling question of law to which there is a substantial difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b), (c)(1). Jan K. Voda, M.D. opposes.
The issue is whether the district court has supplemental subject matter jurisdiction over Dr. Voda’s five foreign patents. Dr. Voda sued Cordis for infringement of three United States patents. On August 2, 2004, the district court granted Dr. Voda leave to amend his complaint to add claims of infringement of five foreign patents. The district court subsequently certified the order for interlocutory appeal.
This court must exercise its own discretion in deciding whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir.1990); 28 U.S.C. § 1292(b), (c)(1) (the Federal Circuit may, in its complete discretion, permit or deny an appeal to be taken from such order). In this case, because of the paucity of law surrounding this issue, we grant Cordis’s petition.
Accordingly,
IT IS ORDERED THAT:
The petition is granted.